Citation Nr: 0104686	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-20 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for headaches as 
residuals of cerebral contusion currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1955.

This matter comes before the Board of Veterans' (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
regional office (RO) of the Department of Veterans Appeals 
(VA).


FINDING OF FACT

The veteran experiences mild headaches as a residual of 
contusion daily and more severe headaches several times each 
month, of several hours' duration on each occasion; the 
headaches are not very frequent and completely prostrating, 
with prolonged attacks and he is able to retain some 
functional ability during his attacks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
chronic headaches as residuals of cerebral contusion have not 
been met.  38 U.S.C.A. §1155 (West 1991); 38 C.F.R. § 4.124a, 
Code 8100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation for his service-
connected headaches is inadequate to reflect the current 
level of severity.  He states that he constantly has a slight 
headache when awake and gets more severe headaches three to 
four times a month lasting for several hours at a time, and 
that these headaches cause problems with his normal 
functioning.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for chronic headaches as 
residuals of cerebral contusion was established in an April 
1997 decision of the Board.  This decision was effectuated by 
the RO in a subsequent rating decision in June 1997 in which 
a 10 percent disability evaluation was assigned to the 
veteran's headache disorder under a hyphenated Diagnostic 
Code 8045-8100.

The veteran filed a claim for an increased evaluation in 
August 1997, which was initially denied by the RO.  A March 
1999 rating decision promulgated during the course of the 
current appeal increased the evaluation of the veteran's 
disability to the current 30 percent rating.

Migraine headaches that are very frequent and completely 
prostrating, and include prolonged attacks productive of 
severe economic inadaptability are evaluated as 50 percent 
disabling.  Characteristic prostrating attacks occurring on 
an average of once a month over the last several months are 
evaluated as 30 percent disabling.  38 C.F.R. § 4.124a, Code 
8100.

The evidence for consideration includes VA treatment records 
dated through March 1999.  The majority of the veteran's VA 
treatments during this period relate to musculoskeletal 
complaints or mental health concerns involving the death of 
his spouse.  However, it was noted that the veteran had been 
experiencing some headaches.

The veteran was afforded a VA examination in October 1997.  
The veteran complained of more frequent headaches in recent 
years.  He described a daily "slight headache" and only no 
headache when sleeping.  In addition, he stated he 
experienced "severe" headaches 3 to 4 times a week in the 
range of seven (on a scale of zero to 10), which he felt 
either on the right or the left side of the head, or on the 
front or the back.  He reported private hospitalization for 
two days in June 1997 due to headaches and dizziness.  He 
carried medication with him in case a headache occurred.  
When a headache would occur while driving he had to pull over 
to the side of the road and wait for it to subside which took 
two to three hours after intake of the medication.  The 
diagnosis was chronic headaches, residual of cerebral 
contusion.  He was also diagnosed to have dizziness due to 
semicircular canal dysfunction, cervical DJD, and side effect 
of medications; degenerative arthritis; obesity; situational 
depression; and hypertension.  The examiner noted that the 
veteran's other medical conditions were aggravating factors 
to his headache.

Review of private medical records submitted in April 1998, 
revealed that the veteran was briefly hospitalized in June 
1997 with complaint of severe vertigo, for treatment of 
symptomatic labyrinthitis.  In April 1998 he was noted to 
complain of having headache off and on for years relieved by 
over-the-counter medication and dizziness (relieved by 
prescribed medication).  

A written statement from the veteran's son, received in 
February 1999, indicated that he observed the veteran on a 
daily basis and that the veteran suffered from migraine 
headaches three to four times a month.  The son also stated 
that he had observed that the headache pain was so intense 
that the veteran would become very ill and go directly to bed 
for relief.  On others occasions he had observed the veteran 
have to stop what he was doing and take several medications 
to try to alleviate the pain.  

A private medical record, dated in February 1999, from Dr. M. 
Chidester, indicated that the veteran complained that he was 
still having a headache once or twice a week.  The pain was 
occurring over the left frontal area.  The impressions 
included sinusitis.

The veteran is service-connected for headaches as a residual 
of contusion.  He also has dizziness, but this has not been 
related to the service-connected head trauma.  In fact, the 
only other residual of the contusion is a scar.  There is no 
neurological abnormality shown on objective testing that has 
been related to the head trauma.  Ordinarily, purely 
subjective symptoms, including headaches, recognized as a 
symptom of brain trauma, are rated 10 percent and no more.  
See 38 C.F.R. § 4.124a, Code 8045-9304 (2000).  

The veteran's headaches have been rated analogous to 
migraine, but the Board finds that entitlement to an 
increased rating for the veteran's headaches is not merited.  
Although the veteran indicated at the October 1997 
examination he was experiencing severe headaches 3 to 4 times 
a week, the private medical reports and the statement from 
his son indicate that these headaches occur at a frequency of 
3 to 4 times a month.  The veteran himself complained to his 
private physician in February 1999, that he had a headache 1 
to 2 times a week.  This would be more analogous to the 
frequency reported by his son of 3 to 4 times a month.  
Although there is evidence that the veteran goes to bed 
sometimes for relief of his headaches, it has not been 
demonstrated that the headaches are very frequent, completely 
prostrating, and prolonged.  Most of the time, the veteran is 
able to continue some basic functioning.  For example, he 
drives and merely pulls over to the side of the road until 
the headache subsides with medication.  Both the lay and 
medical evidence shows that his headaches are controlled by 
his medication.  Therefore, the criteria for a 50 percent 
evaluation are not nearly approximated, and the Board finds 
that the veteran's symptomatology more nearly resembles that 
required for the 30 percent evaluation currently in effect.  
38 C.F.R. § 4.124a, Code 8100.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
chronic headaches as residuals of cerebral contusion is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 


